Appeal from a judgment in favor of plaintiff against the defendants, entered in the office of the clerk of Saratoga county upon the verdict of a jury, and from an order denying a motion for a new trial in an action for personal injuries caused by the negligence of defendants. Plaintiff was a guest passenger in the car of the defendant driver. Plaintiff claims that he protested to the driver as to the manner of operating the car and that the driver promised to drive more carefully. Shortly thereafter the car swung to the right off the road and overturned in a ditch, the plaintiff receiving the injuries complained of. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heflernan, JJ.